—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated May 5, 1998, which granted the plaintiffs motion for leave to renew the defendant’s prior motion for summary judgment dismissing the complaint, and, upon renewal, denied that motion.
Ordered that the order is affirmed, with costs.
The requirement that a motion for leave to renew be based upon newly-discovered facts is a flexible one and a court, in its discretion, may grant renewal upon facts known to the moving party at the time of the original motion (see, Perla Assocs. v Ginsberg, 256 AD2d 303). Under the circumstances of this case, the grant of renewal was a proper exercise of the Supreme Court’s discretion.
The affidavits submitted by the plaintiffs upon renewal were sufficient to create triable issues of fact. Therefore, the defendant’s motion for summary judgment dismissing the complaint was properly denied (see, CPLR 3212 [b]). Bracken, J. P., Goldstein, McGinity and Schmidt, JJ., concur.